DETAILED ACTION
Claim 1 has been canceled. Claims 2-11 have been added. Claims 2-11 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 5-10 of U.S. Patent No. 9,755,951. Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/011,479
9,755,951
2. An apparatus comprising: a first processing device configured to control: opening a first socket to a first destination on a remote second network providing a service, and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to a local network address and port pair on a first network mapped to the service, between the first destination using the first socket and the second destination using the second socket; and routing second incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and a second processing device configured to control: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.
1. An apparatus comprising: a first routing device configured to direct traffic on a first network that is addressed to a local address and port pair of the first network to a destination on a remote second network and to direct traffic on a third network that is addressed to a local address and port pair of the third network to the destination on the remote second network, in which the first routing device is configured such that a first core of a first processor is configured to perform routing for the first network, and a second core of the first processor is configured to perform routing for the third network; in which, to facilitate mapping the local address and port pair of the first network to the destination, the routing device is configured to open a first socket to the destination, open a second socket to a second destination, load balance traffic addressed to the local address and port pair of the first network such that the traffic is split between the destination using the first socket and the second destination using the second socket, and fail over routing to the second socket in response to a determination that the first socket has failed; in which a third core of the routing device is configured to execute a process configured to access a portion of a memory space shared with the first core, copy at least one of a packet header and an entire packet from the portion of the memory space, and facilitate transmission of the at least one of the packet header and the entire packet to an analytics engine coupled to the first routing device while the first core routes the entire packet to the destination.
3. The apparatus of claim 2, further comprising: a third processing device configured to control mapping a second local network address and port pair on a third network to the service on the remote second network.
1. An apparatus comprising: a first routing device configured to direct traffic on a first network that is addressed to a local address and port pair of the first network to a destination on a remote second network and to direct traffic on a third network that is addressed to a local address and port pair of the third network to the destination on the remote second network, in which the first routing device is configured such that a first core of a first processor is configured to perform routing for the first network, and a second core of the first processor is configured to perform routing for the third network; in which, to facilitate mapping the local address and port pair of the first network to the destination, the routing device is configured to open a first socket to the destination, open a second socket to a second destination, load balance traffic addressed to the local address and port pair of the first network such that the traffic is split between the destination using the first socket and the second destination using the second socket, and fail over routing to the second socket in response to a determination that the first socket has failed; in which a third core of the routing device is configured to execute a process configured to access a portion of a memory space shared with the first core, copy at least one of a packet header and an entire packet from the portion of the memory space, and facilitate transmission of the at least one of the packet header and the entire packet to an analytics engine coupled to the first routing device while the first core routes the entire packet to the destination.

5. The apparatus of claim 1, comprising: a second routing device configured to map an address and port pair to the first network and to map a second address and port pair to the second network, in which the second routing device is configured such that a first core of a second processor is configured to perform routing to the first network from the destination and a second core of the second processor is configured to perform routing to the second network from the destination
4. The apparatus of claim 2, in which the balancing occurs in at least one of a round robin or a least connected manner.
2. The apparatus of claim 1, in which the load balancing occurs in at least one of a round robin and a least connected manner.
5. The apparatus of claim 2, further comprising: a routing device configured to control mapping an address and port pair to the first network and a second address and port pair to the remote second network, in which the routing device is configured such that a third processing device is configured to perform routing to the first network from the second destination and a fourth processing device is configured to perform routing to the remote second network from the second destination.
1. An apparatus comprising: a first routing device configured to direct traffic on a first network that is addressed to a local address and port pair of the first network to a destination on a remote second network and to direct traffic on a third network that is addressed to a local address and port pair of the third network to the destination on the remote second network, in which the first routing device is configured such that a first core of a first processor is configured to perform routing for the first network, and a second core of the first processor is configured to perform routing for the third network; in which, to facilitate mapping the local address and port pair of the first network to the destination, the routing device is configured to open a first socket to the destination, open a second socket to a second destination, load balance traffic addressed to the local address and port pair of the first network such that the traffic is split between the destination using the first socket and the second destination using the second socket, and fail over routing to the second socket in response to a determination that the first socket has failed; in which a third core of the routing device is configured to execute a process configured to access a portion of a memory space shared with the first core, copy at least one of a packet header and an entire packet from the portion of the memory space, and facilitate transmission of the at least one of the packet header and the entire packet to an analytics engine coupled to the first routing device while the first core routes the entire packet to the destination.

5. The apparatus of claim 1, comprising: a second routing device configured to map an address and port pair to the first network and to map a second address and port pair to the second network, in which the second routing device is configured such that a first core of a second processor is configured to perform routing to the first network from the destination and a second core of the second processor is configured to perform routing to the second network from the destination
6. The apparatus of claim 5, wherein the first processing device is configured to control compressing blocks of data routed to the service according to a dictionary scheme; and wherein the routing device is configured to control decompressing the blocks of data according to the dictionary scheme for transmission to the service.
6. The apparatus of claim 5, in which the first routing device is configured to compress blocks of data routed to the destination according to a dictionary scheme, and the second routing device is configured to decompress the blocks of data according to the dictionary scheme for transmission to the destination.
7. The apparatus of claim 5, in which the first processing device and the routing device define a software defined network including a plurality of remote data centers.
9. The apparatus of claim 5, in which the first routing device and the second routing device define a software defined network that spans a plurality of remote data centers.
8. The apparatus of claim 2, wherein the first processing device is configured to control enabling given services from the first network and the remote second network through a software defined network.
7. The apparatus of claim 5, in which mapping through the first routing device from the first network and second network enables services from the first network and second network to a software defined network.
9. The apparatus of claim 2, wherein the first processing device is configured to control enabling given devices on the first network to subscribe to services offered to a software defined network.
8. The apparatus of claim 5 in which the second routing device enables the destination to subscribe to services offered to a software defined network from the first network and second network.
10. The apparatus of claim 2, in which the service includes a trading customer and the first network includes a network on which an electronic financial exchange resides.
10. The apparatus of claim 5, in which the destination includes a trading customer and the first network includes a network on which an electronic financial exchange resides.
11. An method comprising: controlling, by a first processing device: opening a first socket to a first destination on a remote second network providing a service, and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to a local network address and port pair on a first network mapped to the service, between the first destination using the first socket and the second destination using the second socket; and routing second incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and controlling, by a second processing device: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.
1. An apparatus comprising: a first routing device configured to direct traffic on a first network that is addressed to a local address and port pair of the first network to a destination on a remote second network and to direct traffic on a third network that is addressed to a local address and port pair of the third network to the destination on the remote second network, in which the first routing device is configured such that a first core of a first processor is configured to perform routing for the first network, and a second core of the first processor is configured to perform routing for the third network; in which, to facilitate mapping the local address and port pair of the first network to the destination, the routing device is configured to open a first socket to the destination, open a second socket to a second destination, load balance traffic addressed to the local address and port pair of the first network such that the traffic is split between the destination using the first socket and the second destination using the second socket, and fail over routing to the second socket in response to a determination that the first socket has failed; in which a third core of the routing device is configured to execute a process configured to access a portion of a memory space shared with the first core, copy at least one of a packet header and an entire packet from the portion of the memory space, and facilitate transmission of the at least one of the packet header and the entire packet to an analytics engine coupled to the first routing device while the first core routes the entire packet to the destination.


As can be seen from the chart above claims 2-11 of Application 17/011,479 are anticipated by claims 1-2 and 5-10 of U.S. Patent No. 9,755,951 as the claims of U.S. Patent No. 9,755,951 are narrower than those of Application 17/011,479 and include the subject matter of Application 17/011,479.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-11 of U.S. Patent No. 10,050,869. Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/011,479
10,050,869
2. An apparatus comprising: a first processing device configured to control: opening a first socket to a first destination on a remote second network providing a service, and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to a local network address and port pair on a first network mapped to the service, between the first destination using the first socket and the second destination using the second socket; and routing second incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and a second processing device configured to control: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.
1. An apparatus comprising: a first processing core configured to: map a local network address and port pair on a first network to a service on a remote second network by: opening a first socket to a first destination on a remote second network and opening a second socket to a second destination on the remote second network; load balancing direction of incoming traffic to the local network address and port pair between the first destination using the first socket and the second destination using the second socket; and routing incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and a second processing core configured to: access a portion of a memory space shared with the first processing core, copy at least one of a packet header and an entire packet from the portion of the memory space, and facilitate transmission of the at least one of the packet header and the entire packet to an analytics engine while the first processing core routes the entire packet.
3. The apparatus of claim 2, further comprising: a third processing device configured to control mapping a second local network address and port pair on a third network to the service on the remote second network.
2. The apparatus of claim 1 comprising: a third processing core configured to: map a second local network address and port pair on a third network to the service on the remote second network.
4. The apparatus of claim 2, in which the balancing occurs in at least one of a round robin or a least connected manner.
3. The apparatus of claim 1, in which the load balancing occurs in at least one of a round robin and a least connected manner.
5. The apparatus of claim 2, further comprising: a routing device configured to control mapping an address and port pair to the first network and a second address and port pair to the remote second network, in which the routing device is configured such that a third processing device is configured to perform routing to the first network from the second destination and a fourth processing device is configured to perform routing to the remote second network from the second destination.
6. The apparatus of claim 1, comprising: a routing device configured to map an address and port pair to the first network and to map a second address and port pair to the second network, in which the routing device is configured such that a third processing core is configured to perform routing to the first network from the destination and a fourth processing core is configured to perform routing to the second network from the destination.
6. The apparatus of claim 5, wherein the first processing device is configured to control compressing blocks of data routed to the service according to a dictionary scheme; and wherein the routing device is configured to control decompressing the blocks of data according to the dictionary scheme for transmission to the service.
7. The apparatus of claim 6, in which the first processing core is configured to compress blocks of data routed to the service according to a dictionary scheme, and the routing device is configured to decompress the blocks of data according to the dictionary scheme for transmission to the service.
7. The apparatus of claim 5, in which the first processing device and the routing device define a software defined network including a plurality of remote data centers.
8. The apparatus of claim 6, in which the first processing core and the first routing device define a software defined network that spans a plurality of remote data centers.
8. The apparatus of claim 2, wherein the first processing device is configured to control enabling given services from the first network and the remote second network through a software defined network.
9. The apparatus of claim 1, in which mapping enables services from the first network and second network through a software defined network.
9. The apparatus of claim 2, wherein the first processing device is configured to control enabling given devices on the first network to subscribe to services offered to a software defined network.
10. The apparatus of claim 1 in which the first processing core enables devices on the first network to subscribe to services offered to a software defined network.
10. The apparatus of claim 2, in which the service includes a trading customer and the first network includes a network on which an electronic financial exchange resides.
11. The apparatus of claim 1, in which the service includes a trading customer and the first network includes a network on which an electronic financial exchange resides.


As can be seen from the chart above claims 2-11 of Application 17/011,479 are anticipated by claims 1-3 and 6-11 of U.S. Patent No. 10,050,869 as the claims of U.S. Patent No. 10,050,869 include the subject matter of Application 17/011,479.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,447,580. Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/011,479
10,447,580
2. An apparatus comprising: a first processing device configured to control: opening a first socket to a first destination on a remote second network providing a service, and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to a local network address and port pair on a first network mapped to the service, between the first destination using the first socket and the second destination using the second socket; and routing second incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and a second processing device configured to control: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.
1. A method comprising: by a first processing device configured to map a local network address and port pair on a first network to a service on a remote second network: opening a first socket to a first destination on a remote second network and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to the local network address and port pair between the first destination using the first socket and the second destination using the second socket; and routing incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and by a second processing device: accessing a portion of a memory space shared with the first processing device, copying at least one of a packet header or an entire packet from the portion of the memory space, and facilitating transmission of the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.
3. The apparatus of claim 2, further comprising: a third processing device configured to control mapping a second local network address and port pair on a third network to the service on the remote second network.
2. The method of claim 1, comprising: by a third processing device: mapping a second local network address and port pair on a third network to the service on the remote second network.
4. The apparatus of claim 2, in which the balancing occurs in at least one of a round robin or a least connected manner.
3. The method of claim 1, in which the balancing occurs in at least one of a round robin or a least connected manner.
5. The apparatus of claim 2, further comprising: a routing device configured to control mapping an address and port pair to the first network and a second address and port pair to the remote second network, in which the routing device is configured such that a third processing device is configured to perform routing to the first network from the second destination and a fourth processing device is configured to perform routing to the remote second network from the second destination.
4. The method of claim 1, comprising: by a routing device: mapping an address and port pair to the first network and mapping a second address and port pair to the second network, in which the routing device is configured such that a third processing device is configured to perform routing to the first network from the destination and a fourth processing device is configured to perform routing to the second network from the destination.
6. The apparatus of claim 5, wherein the first processing device is configured to control compressing blocks of data routed to the service according to a dictionary scheme; and wherein the routing device is configured to control decompressing the blocks of data according to the dictionary scheme for transmission to the service.
5. The method of claim 4, in which the first processing device is configured to compress blocks of data routed to the service according to a dictionary scheme, the routing device is configured to decompress the blocks of data according to the dictionary scheme for transmission to the service.
7. The apparatus of claim 5, in which the first processing device and the routing device define a software defined network including a plurality of remote data centers.
6. The method of claim 4, in which the first processing device the first routing device define a software defined network that spans a plurality of remote data centers.
8. The apparatus of claim 2, wherein the first processing device is configured to control enabling given services from the first network and the remote second network through a software defined network.
7. The method of claim 1, in which mapping enables services from the first network and second network through a software defined network.
9. The apparatus of claim 2, wherein the first processing device is configured to control enabling given devices on the first network to subscribe to services offered to a software defined network.
8. The method of claim 1 in which the first processing device enables the given devices on the first network to subscribe to services offered to a software defined network.
10. The apparatus of claim 2, in which the service includes a trading customer and the first network includes a network on which an electronic financial exchange resides.
9. The method of claim 1, in which the service includes a trading customer and the first network includes a network on which an electronic financial exchange resides.
11. An method comprising: controlling, by a first processing device: opening a first socket to a first destination on a remote second network providing a service, and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to a local network address and port pair on a first network mapped to the service, between the first destination using the first socket and the second destination using the second socket; and routing second incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and controlling, by a second processing device: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.
1. A method comprising: by a first processing device configured to map a local network address and port pair on a first network to a service on a remote second network: opening a first socket to a first destination on a remote second network and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to the local network address and port pair between the first destination using the first socket and the second destination using the second socket; and routing incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and by a second processing device: accessing a portion of a memory space shared with the first processing device, copying at least one of a packet header or an entire packet from the portion of the memory space, and facilitating transmission of the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.


As can be seen from the chart above claims 2-11 of Application 17/011,479 are anticipated by claims 1-9 of U.S. Patent No. 10,447,580 as the claims of U.S. Patent No. 10,447,580 include the
subject matter of Application 17/011,479.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,771,376. Although the claims at issue are not identical, they are not patentably distinct from each other because:

17/011,479
10,771,376
2. An apparatus comprising: a first processing device configured to control: opening a first socket to a first destination on a remote second network providing a service, and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to a local network address and port pair on a first network mapped to the service, between the first destination using the first socket and the second destination using the second socket; and routing second incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and a second processing device configured to control: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.
1. A method comprising: controlling, by a first processing device configured to map a local network address and port pair on a first network to a service on a remote second network: opening a first socket to a first destination on a remote second network and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to the local network address and port pair between the first destination using the first socket and the second destination using the second socket; and routing incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and controlling, by a second processing device: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.

10. An apparatus comprising: a first processing device configured to map a local network address and port pair on a first network to a service on a remote second network, in which the first processing device is configured to control: opening a first socket to a first destination on a remote second network and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to the local network address and port pair between the first destination using the first socket and the second destination using the second socket; and routing incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and a second processing device configured to control: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.
3. The apparatus of claim 2, further comprising: a third processing device configured to control mapping a second local network address and port pair on a third network to the service on the remote second network.
2. The method of claim 1, further comprising: controlling, by a third processing device, mapping a second local network address and port pair on a third network to the service on the remote second network.
4. The apparatus of claim 2, in which the balancing occurs in at least one of a round robin or a least connected manner.
3. The method of claim 1, in which the balancing occurs in at least one of a round robin or a least connected manner.
5. The apparatus of claim 2, further comprising: a routing device configured to control mapping an address and port pair to the first network and a second address and port pair to the remote second network, in which the routing device is configured such that a third processing device is configured to perform routing to the first network from the second destination and a fourth processing device is configured to perform routing to the remote second network from the second destination.
4. The method of claim 1, further comprising: controlling, by a routing device: mapping an address and port pair to the first network and a second address and port pair to the second network, in which the routing device is configured such that a third processing device is configured to perform routing to the first network from the second destination and a fourth processing device is configured to perform routing to the second network from the second destination.
6. The apparatus of claim 5, wherein the first processing device is configured to control compressing blocks of data routed to the service according to a dictionary scheme; and wherein the routing device is configured to control decompressing the blocks of data according to the dictionary scheme for transmission to the service.
5. The method of claim 4, further comprising: controlling, by the first processing device, compressing blocks of data routed to the service according to a dictionary scheme; and controlling, by the routing device, decompressing the blocks of data according to the dictionary scheme for transmission to the service.
7. The apparatus of claim 5, in which the first processing device and the routing device define a software defined network including a plurality of remote data centers.
6. The method of claim 4, in which the first processing device and the routing device define a software defined network including a plurality of remote data centers.
8. The apparatus of claim 2, wherein the first processing device is configured to control enabling given services from the first network and the remote second network through a software defined network.
7. The method of claim 1, further comprising: controlling, by the first processing device, enabling given services from the first network and second network through a software defined network.
9. The apparatus of claim 2, wherein the first processing device is configured to control enabling given devices on the first network to subscribe to services offered to a software defined network.
8. The method of claim 1, further comprising: controlling, by the first processing device, enabling given devices on the first network to subscribe to services offered to a software defined network.
10. The apparatus of claim 2, in which the service includes a trading customer and the first network includes a network on which an electronic financial exchange resides.
9. The method of claim 1, in which the service includes a trading customer and the first network includes a network on which an electronic financial exchange resides.
11. An method comprising: controlling, by a first processing device: opening a first socket to a first destination on a remote second network providing a service, and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to a local network address and port pair on a first network mapped to the service, between the first destination using the first socket and the second destination using the second socket; and routing second incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and controlling, by a second processing device: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.
1. A method comprising: controlling, by a first processing device configured to map a local network address and port pair on a first network to a service on a remote second network: opening a first socket to a first destination on a remote second network and opening a second socket to a second destination on the remote second network; balancing direction of incoming traffic to the local network address and port pair between the first destination using the first socket and the second destination using the second socket; and routing incoming traffic to the local network address and port pair to the second destination using the second socket in response to a determination that the first destination is in a fail state; and controlling, by a second processing device: accessing a portion of a memory space shared with the first processing device, in which the portion of the memory space includes at least one of a packet header or an entire packet; and transmitting the at least one of the packet header or the entire packet to an analytics engine while the first processing device routes the entire packet.


As can be seen from the chart above claims 2-11 of Application 17/011,479 are anticipated by claims 1-10 of U.S. Patent No. 10,771,376 as the claims of U.S. Patent No. 10,771,376 include the subject matter of Application 17/011,479.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476